DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco on September 7, 2022.
4.	The application has been amended as follows:   

Claims
1. (Currently Amended) A method of operating by a station (STA) in a wireless local area network (LAN) system, the method comprising:
receiving, by the STA, a frame including (i) a signal (SIG) field including a transmission opportunity (TXOP) duration subfield for the frame and (ii) a medium access control (MAC) header including a duration subfield for the frame;
obtaining a first duration value related to a network allocation vector (NAV) timer, based on (i) a scaling factor determined based on a first part of a plurality of bits in the TXOP duration subfield, and (ii) a scaled value determined based on a second part of the plurality of bits in the TXOP duration subfield;
selecting, by the STA, the NAV timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame; and
updating, by the STA, the selected NAV timer,
wherein, based on obtaining both a second duration value of the duration subfield of the MAC header and the first duration value in the frame, the STA updates the selected NAV timer based on the second duration value rather than the first duration value,
wherein a bit length of the TXOP duration subfield in the SIG field is smaller than a bit length of the duration subfield in the MAC header, and
wherein a first granularity of a time unit used to acquire the first duration value is configured to be different from a second granularity of a time unit used to acquire the second duration value.

2. (Currently Amended) The method of claim 1, wherein the first granularity is configured to be larger than the second granularity.

7. (Currently Amended) A station (STA) for a wireless local area network (LAN) system, the STA comprising:
a receiver; and 
a processor operably coupled with the receiver,
wherein the processor is configured to:
receive a frame including (i) a signal (SIG) field including a transmission opportunity (TXOP) duration subfield for the frame and (ii) a medium access control (MAC) header including a duration subfield for the frame;
obtain a first duration value related to a network allocation vector (NAV) timer, based on (i) a scaling factor determined based on a first part of a plurality of bits in the TXOP duration subfield, and (ii) a scaled value determined based on a second part of the plurality of bits in the TXOP duration subfield;
select the NAV timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame; and
update the selected NAV timer,
wherein, based on obtaining both a second duration value of the duration subfield of the MAC header and the first duration value in the frame, the STA updates the selected NAV timer based on the second duration value rather than the first duration value,
wherein a bit length of the TXOP duration subfield in the SIG field is smaller than a bit length of the duration subfield in the MAC header, and
wherein a first granularity of a time unit used to acquire the first duration value is configured to be different from a second granularity of a time unit used to acquire the second duration value.

8. (Currently Amended) The method of claim 7, wherein the first granularity is configured to be larger than the second granularity.


Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on July 28, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 1, as amended, applicant argues that claim 45 is in condition for allowance, because applied references Chu ‘782 (US 20150319782), Sammour ‘548 (US 2007/0037548), del Prado ‘671 (US 7,164,671), and Nanda ‘284 (US 2005/0135284) do not disclose “wherein, based on obtaining both a second duration value of the duration subfield of the MAC header and the first duration value in the frame, the STA updates the selected NAV timer based on the second duration value rather than the first duration value,” “wherein a bit length of the TXOP duration subfield in the SIG field is smaller than a bit length of the duration subfield in the MAC header,” and “wherein a granularity of a time unit used to acquire the first duration value is configured to be different from a granularity of a time unit used to acquire the second duration value” (See Remarks, page 8, lines 16-24, page 11, para 1-3, page 12, para 1-3, page 13, para 1-3).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “wherein, based on obtaining both a second duration value of the duration subfield of the MAC header and the first duration value in the frame, the STA updates the selected NAV timer based on the second duration value rather than the first duration value,” “wherein a bit length of the TXOP duration subfield in the SIG field is smaller than a bit length of the duration subfield in the MAC header,” and “wherein a granularity of a time unit used to acquire the first duration value is configured to be different from a granularity of a time unit used to acquire the second duration value.” These limitations, in combination with the remaining limitations of claim 45, are not taught nor suggested by the prior art of record. 
Claim 7 recites similar features to those recited in claim 1, and is allowed for the same reasons.
Claims 2-6 and 8-10 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474